Citation Nr: 0205248	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-15 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychoneurotic disorder.

2.  Entitlement to service connection for a cardiac disorder.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

(The issue of service connection for a psychoneurotic 
disorder is the subject of additional development undertaken 
separately by the Board.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to May 
1945.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).

A personal hearing, by meaning of video teleconferencing, was 
held before the undersigned Acting Board Member, sitting in 
Washington, D.C., in November 1999.

The Board remanded the case in February 2001 for additional 
development of the record.  It is noted that the issue of 
entitlement to service connection for COPD was not listed as 
an issue at the time of the February 2001 Remand.  Upon 
further review of the record, the Board finds that the 
veteran submitted a timely substantive appeal as to that 
issue in August 1999 and the Board will adjudicate the issue.  

The Board previously concluded that the raised issues of 
entitlement to restoration of service connection for a 
psychoneurotic disorder and whether the 1948 severance of 
service connection for a psychoneurotic disorder constituted 
clear and unmistakable error, were inextricably intertwined 
with the question of whether new and material evidence has 
been submitted to reopen a claim for service connection for a 
psychoneurotic disorder and requested that those issues be 
adjudicated by the RO.  The RO has not adjudicated those 
claims.  After further consideration, the Board finds that 
those issues are not inextricably intertwined with the new 
and material evidence issue.  See Kellar v. Brown, 6 Vet. 
App. 157 (1994).  The Board therefore refers to the RO for 
adjudication the claims regarding entitlement to restoration 
of service connection for a psychoneurotic disorder and 
whether the 1948 severance of service connection for a 
psychoneurotic disorder constituted clear and unmistakable 
error.

In a letter dated and received in July 2001, the veteran 
withdrew his claims for service connection for a sleep 
disorder, a shrapnel injury, a dental injury and a right 
inguinal hernia and his claim for entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities.

The Board notes that further development is required in light 
of the decision to reopen the claim for entitlement to 
service connection for a psychoneurotic disorder, before 
proceeding to consider the merits of the underlying claim, 
and this action will be discussed fully in the Board's 
decision below.  


FINDINGS OF FACT

1.  In a November 1948 rating action, service connection for 
a psychoneurotic disorder was severed and the veteran was 
notified of that rating decision and his appellate rights by 
letter dated that same month.  The veteran did not file a 
timely appeal from that decision.

2.  In July 1956, the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a nervous condition, indicting that the 
November 1948 rating action was confirmed and continued.  The 
veteran did not file a timely appeal from that decision.  

3.  New evidence that is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the July 
1956 rating determination.

4.  COPD and a cardiac disorder are both first shown many 
years following the veteran's separation from service, and 
neither is demonstrated to be related to that service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the claim of service connection for a 
psychoneurotic disorder.  38 U.S.C.A. §§ 5107, 5108, 7104, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

2.  COPD and a cardiac disorder were not incurred in or 
aggravated by active service, nor may a cardiac disorder be 
presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001.  The provisions of these regulations apply 
to any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of that the amendments to 38 C.F.R. § 3.156 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims, which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (August 
29, 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The Board finds that, given the favorable nature of the 
Board's decision with regard the issue of whether new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for a psychoneurotic disorder, 
that no further assistance in developing the facts pertinent 
to that issue is required.

With regard to the veteran's claims for service connection 
for a cardiac disorder and COPD, the RO's denial of these 
claims in 1998 was based on the fact that such claims were 
not well grounded.  In the September 2001 rating action, the 
RO readjudicated those claims on the merits.  The veteran was 
notified of this determination by that rating action and in 
the September 2001 supplemental statement of the case (SSOC).

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claims for service 
connection for a cardiac disorder and COPD have been properly 
developed.  The Board finds that VA's statutory duty to 
inform and assist the veteran in the development of his 
claims has been satisfied under the circumstances presented 
in this case.  In September 2001, the veteran indicated that 
he was unable to attend VA examinations scheduled in 
conjunction with his claims because of ill health.  He 
indicated that he wanted to case to proceed on the evidence 
of record.  The veteran has been specifically notified 
concerning what type of evidence is necessary with respect to 
his claims.  There is no indication of any additional records 
that the RO failed to obtain.  Further, he has been notified 
in the rating decisions, the statement of the case (SOC), 
SSOC and associated notice letters, of the evidence needed to 
substantiate his claims.  The Board concludes that the 
discussions in the rating decisions, SOC's, SSOC's and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claims and complied 
with VA's notification requirements.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.


1.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
psychoneurotic disorder.

In May 1945, service connection was granted for 
psychoneurosis, anxiety state, manifested by reason of 
tenseness, anxiety, emotion instability, etc.  A 30 percent 
rating was assigned, effective from May 30, 1945.  

By rating action in November 1948, service connection was 
severed for psychoneurosis upon a finding that a psychiatric 
disorder pre-existed service and was not aggravated by active 
service.  In November 1948, the veteran was notified of that 
decision as well as of his appellate rights; however, he 
failed to file a timely appeal.

In July 1956, the RO determined that the veteran had not 
submitted new and material evidence to warrant any change in 
the November 1948 rating decision by which service connection 
for a psychoneurotic disorder was severed.  The veteran was 
notified of that determination and of his appellate rights by 
letter dated in August 1956.  The veteran failed to file a 
timely appeal from the July 1956 rating decision.

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance. 38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case. 38 U.S.C.A. § 
7105(d).  The veteran is provided a period of 60 days (or the 
remainder of the one-year period from the date of mailing of 
the notice of the determination being appealed) to file the 
formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b) 
(2001).

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2001).  As the veteran did not 
file a Notice of Disagreement within one year of the notice 
of the July 1956 rating decision, the decision became final.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence of record at the time of the July 1956 rating 
action includes the service medical records, which showed 
that the veteran was hospitalized in May 1945, and that the 
diagnosis was psychoneurosis, anxiety state, moderately 
severe.  The final hospital summary noted a history of 
nervousness as a child and that the veteran reported that he 
had felt tense and anxious for a long time.  The Certificate 
for Disability for Discharge, dated in May 1945, indicated 
that the veteran became unfit for duty in May 1945, and that 
the disorder existed prior to entering into service and was 
not aggravated by service.  

A July 1947 VA neuropsychiatric examination report included a 
diagnosis of psychoneurosis, mixed type, chronic, moderately 
severe.  A June 1948 VA neuropsychiatric examination report 
included a diagnosis of anxiety reaction, chronic, moderate.  

A June 1956 private psychiatric consultation report included 
a diagnosis of ambulatory schizophrenic reaction with 
obsessive-compulsive features, impulsive behavior, headaches 
and moderate depression.  The examiner opined that military 
service played a definite role in the veteran's present 
symptomatology.

The new evidence submitted since the July 1956 RO decision 
includes the November 1999 statement of a private physician 
who opined that, upon additional examination of the veteran, 
the veteran's psychoneurotic disorder was in all probability 
caused by his military experiences and most assuredly his 
condition was and has been aggravated by those experiences.

The Board finds that the new evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The evidence is certainly new, as it was not of 
record at the time of the July 1956 RO decision.  
Furthermore, the evidence is material as to the question of 
service connection for a psychoneurotic disorder.  

Thus, the Board finds that new and material evidence has been 
submitted to reopen the claim of service connection for a 
psychoneurotic disorder.

Although the record contains sufficient evidence to reopen 
the veteran's claim, the Board has determined that further 
development is required before proceeding to consider the 
merits of the underlying claim.  Accordingly, the Board is 
undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
matter.


2.  Entitlement to service connection for 
a cardiac disorder and chronic 
obstructive pulmonary disease.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38  U.S.C.A. 
§§ 1110, 1131 (West 1991), 38 C.F.R. § 3.303 (2001).  
Additionally, where a veteran served continuously for 90 days 
or more during a period of war, and cardiovascular disease 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a 
resulting chronic condition during service, a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2001).

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

Disability that is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310 (2001).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran contends, essentially, that he has a respiratory 
disorder as result of his active service, and that service 
connection for that disability is appropriate.  He also 
asserts that he has a cardiac disorder that is related to a 
psychoneurotic disorder that was incurred in service.  After 
a review of the record, however, the Board finds that his 
contentions are not supported by the evidence, and that his 
claims fail.

The service medical records are negative for findings or 
diagnoses of a respiratory disorder, to include COPD, and a 
cardiac disorder during active service.

On VA examination in July and August 1947, blood pressure was 
recorded as 140/100.  The cardiovascular and respiratory 
systems were reported to be normal.  

On VA examination in July 1948, blood pressure was recorded 
as 114/66 and the cardiovascular and respirator systems were 
reported to be normal.  

A July 1975 private doctor's statement noted that the veteran 
was first seen in December 1972 and that an EKG was normal.  

On VA examination in January 1978, blood pressure was 
recorded as 110/70.  Examination of the cardiovascular system 
revealed that the point of maximal impulse was located in the 
5th left intercostal space in the midclavicular line.  S1 and 
S2 were normal.  There were no murmurs, rubs or gallops.  The 
chest was clear to percussion and auscultation.

Of record are private medical records dated from October 1993 
to September 1999.  An October 1993 report of chest x-rays 
noted no findings to suggest decompensation of congestive 
heart failure were evident; COPD was suspected with bullous 
changes and some interstitial scaring or fibrosis.  Hospital 
records indicate that the veteran was treated for myocardial 
infarction and COPD in February 1997 and underwent left heart 
cardiac catheterization, selective coronary angiography, and 
left ventriculography in May 1997.  

In November 1999, the veteran's friend testified that the 
veteran was asserting that his psychoneurotic disorder caused 
his cardiac disorder and that this was the basis of his claim 
for service connection.  It was indicated that no doctor had 
told the veteran that his cardiac disorder was related to his 
psychiatric disorder.  The veteran testified the his cardiac 
disorder was first diagnosed in 1994 and it was indicated 
that he had a history of heart attacks and arteriosclerosis.  
It was indicated that he was receiving ongoing treatment at 
the VA.

After a full review of the record, the Board concludes that 
entitlement to service connection for COPD and for a cardiac 
disorder is not warranted.  There is no evidence a diagnosis 
of COPD or any cardiovascular disease during active service.  
There is no evidence showing that cardiovascular disease, to 
include coronary artery disease, was present to a compensable 
degree within the first year following discharge.  The first 
evidence of a diagnosis of either COPD or a cardiovascular 
disorder is dated many years following the veteran's 
discharge from service.  There is no competent medical 
evidence of record showing a nexus between the veteran's 
current COPD or his cardiovascular disease to his active 
service.  

The Board recognizes that the veteran has alleged that there 
is a relationship between his COPD and his service.  However, 
he has not demonstrated that he has the training or expertise 
that would render his medical opinions competent; as such, 
his contentions must be treated as unsupported conjecture, 
and afforded no probative value.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

In November 1999, the veteran testified that he believed that 
his cardiovascular disease was related to his psychiatric 
disorder.  Service connection is not currently in effect for 
a psychiatric disorder and there is no competent medical 
evidence of a nexus between his current psychiatric disorder 
and his cardiovascular disease.  As such, there is no basis 
for awarding service connection for a cardiac disorder on a 
secondary basis.  See 38 C.F.R. § § 3.310 (2001).

In sum, the medical evidence does not show that either COPD 
or a cardiac disorder, to include coronary artery disease, 
was manifested during the veteran's period of active service, 
or that a cardiac disorder was manifested to a compensable 
degree within one year of discharge from active service.  
Based on this evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
and that service connection for COPD and a cardiac disorder 
is not warranted.



(CONTINUED ON NEXT PAGE)


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a psychoneurotic disorder, 
the claim is reopened and the appeal is allowed to this 
extent only.  

Entitlement to service connection for a cardiac disorder and 
for COPD is denied.




		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

